DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15th, 2022 has been entered.
 This action is in response to the amendments filed on July 15th, 2022 A summary of this action:
Claims 1, 5, 7-8, 12, 14-15 have been presented for examination.
Claims  1, 5, 7-8, 12, 14-15 were amended
Claims 1 and 15 are objected to for informalities 
The specification is objected to
The priority claim is denied
Claims 1, 5-7, and 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1, 5, 7-8, 12, 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., “Automated generation of BIM models from 2D CAD drawings”, 2018.
Claims 1, 5, 7-8, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., “Automated generation of BIM models from 2D CAD drawings”, 2018 in view of Alwisy, “Automation of Design and Drafting for Manufacturing of Panels for Wood Frames of Buildings”, 2010, University of Alberta, Master’s Thesis
Claims 1, 5, 8, 12, 15  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of copending Application No. 16/695,406 (reference application).
Claims 7 and 14 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of copending Application No. 16/695,406 (reference application) in view of Lim et al., “Automated generation of BIM models from 2D CAD drawings”, 2018
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the claim objections
	In view of the amendments, the objections are withdrawn in part, and maintained in part, and new objections are presented below as was necessitated by the amendments. 

Regarding the § 112 Rejections
	In view of the amendments, the rejections are withdrawn in part, maintained in part, and new grounds are presented below as necessitated by the amendments. No arguments were submitted for consideration.

Regarding the Double Patenting Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment to this application and all co-pending applications. 
No remarks were submitted. 
The terminal disclaimer filed on July 15th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16695406 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because: This application was filed on or after September 16, 2012. The party identified in the terminal disclaimer is not the applicant of record. A request to change the applicant under 37 CFR 1.46(c)  must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71  and 3.73. To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c)

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment. 
	The Examiner notes that the claims are not parallel, and as such there is no representative claim. The Examiner treats claim 1 as representative for the purpose of responding to the arguments, and notes that it is improper to import limitations from one claim into a separate claim, just as it is improper to import limitations from the specification into the claims. 

Applicant submits (Remarks, page 7): “The claimed invention requires the analysis of a drawing, wherein the drawing is manipulated to remove all non-wall related features, establish a set of data points and centerlines to calculate a measurement of the wall (with and without the finishing materials), and using the wall framing to create a 3D model of the wall frame in a separate piece of software. Through the process there are several newly created drawings, models, and piece of information which was previously unknown. The invention takes a drawing and converts it to a 3D model of something that was previously unknown from the drawing… The components of the claims do limit the claims, as the claims are designed to work with a computer program or a computer program product that is able to create these 3D models and a computer program that is able to create the drawings”
Examiner’s Response: The Examiner respectfully disagrees – nothing in the present claims preclude a person from mentally performing the claimed process. The creation of drawings requires nothing more than a person to have mentally performed the mental process claimed with the assistance of pen and paper to make drawings.  Furthermore, the Examiner notes that the claims no longer recite the generation of the drawings – i.e. this argument requires an improper importation of limitations from the specification into the claims.
	In addition, the usage of “software” and similar such components are considered as “Mere Instructions To Apply An Exception” including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” (see MPEP § 2106.05(f)). 
	See the rejection below for additional clarity.

Applicant submits (Remarks, page 7): “The present invention provides a clear practical application of the judicial exception the purpose of the invention is derived from known issues … It is advantageous because instead of having to rebuild an entire model from a set of drawings, the present invention automatically performs the process, and along the way creates several intermediary steps…” 
Examiner’s Response: The Examiner respectfully disagrees – automating a mental process with a computer does not render a claim eligible subject matter under § 101. See MPEP § 2106.05(f) as cited above and below; see MPEP § 2106.05(a)(I): “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: …iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);” 
See the rejection for more clarification. 
 
Applicant submits (Remarks, pages 7-8): “…The present invention manipulates a model using a set of construction requirements to create illustrations for the many sections of the model that provide a clear and corrected image of all the section members.…” 
Examiner’s Response: This is not claimed – the feature of construction requirements is not recited in any independent claim, nor is there a claimed feature of generating illustrations as this was cancelled by the present amendments. The image feature is only recited in claim 8 – it is improper to import such a feature from claim 8 into the other claims.
	To clarify, see MPEP § 2103(I)(C): “"[T]he name of the game is the claim."” 

Applicant submits (Remarks, page 8): “…The present invention provides the solution to this problem and the technical solution are identified in the amended claims to improve the functioning of a computer, is beyond a mere mental process, and provides a process which is novel in light of the prior art. A personal could not perform this process, in this fashion, with these specific steps… If the present invention is just a mental process, the cited prior art is "more" or narrower than the mental process since the cited prior art identifies different specific ways for carrying out or achieving that mental process defined at a high level of generality…” 
Examiner’s Response: This argues no claimed limitation, and furthermore this is already addressed in MPEP § 2106.05(I): “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty.") In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.").”
Furthermore, the invention does not improve the functioning of a computer, see MPEP § 2106.05(a): “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool” – the present claims merely use a computer as a tool.

Regarding the § 103 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment.

Applicant submits (Remarks, pages 10-11): “…Lim states that "In order to make this process more tractable, we first require the user to perform some additional cleaning operations, as well as some minimal redrawing… Thus, the cleaning step is performed by the user and is a manual operation of small adjustments. In the figures shown in these applications there are a plethora of features that would need to be removed (50% of the lines) and thus create something beyond a small adjustment… Thus, Lim fails to disclose a process similar to the present invention for the "cleaning" step as actual elements of the drawing are removed and not just dimensions or text.”

Examiner’s response: The Examiner respectfully disagrees.
	First, the claims do not require that the received drawings show anything more than “interior and exterior walls with finishing materials” as recited in claim 1; Claim 8 recites only “one drawing of a floor plan” and claim 15 recites “a drawing of a floor plan, wherein walls are visible”.  As such, it would be improper to import other unclaimed features into what the claims plainly recite – i.e. this argument implies that the claims require a drawing with all of the features of Lim’s drawing, however such is not the case. 
	In addition, this argument implies that the claims have “a process similar to the present invention for the "cleaning" step as actual elements of the drawing are removed and not just dimensions or text”  - such a feature is unrecited in the claims. It is improper to import limitations from the specification into the claims. 

	Second, the rejection was under obviousness – see MPEP § 2141(III): “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”
Lim at least suggests automating this process: see Lim, § 3.2 ¶¶ 1-2: “A set of 2D CAD drawings of the building were obtained. They include eight plans, six floor plans and two roof plans. In each drawing, building elements were located on different layers with block instances used to insert windows, doors and curtain wall segments. For this research, the focus was on the second stage, developing the procedures for generating 3D BIM models from 2D drawings. The first stage, preparing the 2D CAD drawings, was therefore done manually. In future research, possible strategies for further automating this process will be investigated.” – i.e. the suggestion.
To clarify, § 1 ¶ 2 of Lim: “Currently, one of the most time consuming aspects of the BIM model creation process is the 3D modelling from the 2D drawings. Making changes and adding properties after the 3D model is built is typically a faster process (Fan 2009). Thus, the project aims to explore a possible workflow to automate as much as possible the process of generating a basic 3D BIM model from existing 2D CAD drawings. A partial automation of this model creation process will help to speed up the modelling process.” – a skilled person would have inferred that a full automation of the process of Lim, including implementing Lim’s suggestion to automate the first stage, would have even further improved upon the speed of the modelling process. 
To clarify on Lim’s process for this – see § 2 ¶¶ 2-3 including: “Even by eye, identifying and interpreting the individual construction elements can sometimes be difficult. Fortunately, such drawings will usually group lines and shapes into layers and blocks.” – e.g. figure 1 stage 1 of Lim. 
 In addition, the Examiner that because this argument is focused on Lim doing a manual process whereas the claim automates this, see MPEP § 2144.04(III): “AUTOMATING A MANUAL ACTIVITY” is a “Legal Precedent as Source of Supporting Rationale” – i.e. automating Lim’s manual activity in the first stage would have been obvious because this would have been “AUTOMATING A MANUAL ACTIVITY” as described in the MPEP. 
See the rejection for additional clarification.

Applicant submits (Remarks, pages 10-11): “Alwisy discloses Walls' thickness and length adjustments are needed to account for the structural design requirements… Alwisy does not analyze the walls in the same way as the present invention. As explained above, Alwisy deals with length and width adjustment of the walls for structural design requirements. Alwisy knows the structural and architectural wall thickness at the time of calculating and adjusts the wall thickness based on the locking of the exterior walls in place. The present invention does not have these values and is calculating them from the drawing received. Also, the present invention does not adjust the walls to accommodate for the different between the structural and architectural thicknesses as Alwisy does. Alwsiy also needs the exterior wall dimensions to calculate the interior walls…. Lim in view of Alwisy in light of the amended claims do not directly or in-directly include the steps of taking a set of data points along a "wall" to calculate a centerline, wherein a drawing is created of just the centerlines of the walls”

Examiner’s response: The Examiner respectfully disagrees. 
First, no claims recite this alleged feature in full – rather, the feature argued by the applicant requires an unrecited combination of the present independent claims, and further requires reading in limitations from the specification. As stated above, it is improper to import limitations from the specification into the claims, and it is improper to import limitations from one claim to another claim. See MPEP § 2111 for further clarification, including: “The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim”

Second, see Lim § 3.3.2: “Walls are typically defined on plan with two parallel lines. The analysis process extracted all lines from the appropriate layer and parallel lines were paired using a heuristic which accounts for the distance between the lines. Some examples of the rules used by the heuristic are depicted in Figures 3 and 4. Required parameters such as wall reference lines [centerlines] and thickness were then generated [calculated] from these pairs of lines. The parameters were then connected to the corresponding ACC wall nodes, hereby generating the walls. The process is shown in Figure 5.” 
	As was taken in view of Alwisy, page 67 as was relied upon: “A wall section thickness (Wt) is composed of different thicknesses corresponding to the composition of the wall (Wti). …Where n= the number of the walls’ different thicknesses… The structural design might entail a change in the total wall thickness (Ws) from that in the architectural design (Wa). For instance, if an exterior wall thickness based on the architectural design is 127 mm = 5”, according to the structural design (0.5” dry-wall + 3.5” wooden studs + 0.5” sheathing) it can be 4.5”…” – i.e. it would have been obvious, in view of Alwisy, to have taken Lim’s “thickness”/”distance between the lines” and then to have subtracted the “dry-wall” and “sheathing” thicknesses from it to arrive at the thickness of the “wooden studs” in the wall – this would have been a simple, obvious rearrangement of the equation 61 in Alwisy, for when the total wall thickness was already calculated by Lim’s technique. 
See the rejection for additional clarification. 

Claim Interpretation
	The claims are given their broadest reasonable interpretation in view of the disclosure to a skilled person in the art. 
Claim 8 recites, in part: “program instructions to convert the manipulated computerized image of the walls with the center line, into a layer within a 3d modeling software;” – see ¶ 67: “Using this datum or location recognition software, the Centerline Program 108 is able to correctly line up each floor plan if a 3D model is to be created from the drawings, this would include also the structural floor depth and height of the floor.”; see ¶¶ 65-68: “In some embodiments, this illustration is created a separate layer from the architectural drawings. After marking the centerline of the walls, the openings in the particular floor are marked on the drawing. In one embodiment, the openings are marked as a closed polygon line. The openings or apertures may be may be created an a separate layer specified by the software, this is typically the same layer as the centerlines…”; see ¶ 51: “Information gathered from computing device 104 and the I-dimensional, 2- dimensional, and 3-dimensional drawings and models as well as the requirements so that the materials and members are identified as conflicting or non-conflicting”
In view of the disclosure, and as the claim recites that this is “a layer within a 3D modeling software”, the BRI of this encompasses that the layer is in a 3D “illustration” as described in ¶¶ 65-68 and figures 5-7, wherein this is within a 3D modeling software because the claimed software may create a “3D model” as per ¶ 67 – i.e. the claim does not require that this is a layer in a 3D model, and is not interpreted to require as such under the BRI in view of the disclosure.

Claim Objections
Claims 1 and 15  objected to because of the following informalities:
Claim 1 recites, in part, “a set of dimension” wherein dimension in singular, but the term set conveys plural. The Examiner suggests amending this to recite “a set of dimensions”.
Claim 15 recites, in part: “A system comprising: a CPU, a computer readable memory and a non-transitory computer readable storage medium associated with a computing device; program instructions to…” – the claim does not recite what component is storing the instructions, and what component is executing the instructions.
In view of the disclosure, ¶¶ 70 and 75, the Examiner suggests amending the claim such that the "program instructions" are stored in the storage medium and executed by the CPU
  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	See claim 14: “The computer program product of claim 8, further comprising, program instructions to format the calculated centerline drawing from a first software language to a second software language.” – see the originally filed claim 14 as well. 
The instant specification lacks proper antecedent basis for this claimed subject matter. See MPEP § 2163.06(III): “The claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Form paragraph 7.44 may be used where originally claimed subject matter lacks proper antecedent basis in the specification. See MPEP § 608.01(o).”

The disclosure is objected to because of the following informalities: 
¶ 64 recites: “By analyzing the walls and determined the true with, the centerline of the wall is easily calculated” – see ¶¶ 6-7 which recite “true width”. The recitation in ¶ 64 appears to be a typographical error and suggests amending ¶ 64 to recite “true width” similar to ¶¶ 6-7
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
¶ 1 of the instant disclosure claims priority of US app # 62/2912684 – however no such provisional application has been filed.  As such, the priority claim to U.S. provisional application No. 62/2912684 filed October 9, 2019 is denied. 

In regards to the priority claim to 62/912692, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/912692, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
See the provisional application, figures 1-5, claim 1, and ¶¶ 7-10 including ¶ 9: “The present program is able to receive architectural drawings, clean all non structural elements from the drawings, convert the structural elements into predefined layers, separate the drawings for all the floors, and process the drawings to completion. This includes the bearing walls, foundation walls, doors, windows, ridges, hips, valleys, and various other aspects of the building.”
This does not provide sufficient support for the present claims. For example, there is no support for any feature related to the “width” of the walls, or the “centerline” of the walls, as recited throughout the present claims, nor is there support for many of the other limitations recited. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, and 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The dependent claims are rejected due to dependency.

	Claim 1 recites, in part: creating, by the one or more processors, a plurality of data points along each of the walls;
	See ¶ 64: “The Centerline Program 108 created a plurality of data points to determine the width of the wall, the thickness of the finishing materials or sheathing materials which are applied to the wall (e.g. drywall, stucco, brick, shingles, etc.). From the total wall width in the architectural drawings, the Centerline Program 108 is able to determine the actual framing member location in all of the walls of the drawings. This information allows the Centerline Program 108 to determine the true width of the wall. By analyzing the walls and determined the true width, the centerline of the wall is easily calculated” – this does not support that the data points were created “along each of the walls” as recited in the claims.

Claim 7 recites, in part: The computer method of claim 1, further comprising, formatting, by the one or more processors, the rendered drawing of the frame members from a first software language to a second software language – see the originally filed claims 7 and 14, wherein representative claim 7 recites: “formatting, by one or more processors, the calculated centreline drawing from a first software language to a second software language.” – this does not support such a step for the drawing of the frame members as presently claimed. 
To clarify, the Examiner notes ¶ 22 recites: “Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages.” – however, this does not support the above cited claim because the claim is for formatting the drawing from one language to another, whereas ¶ 22 is describing the “program instructions for carrying out operations of the present invention” – this is not the drawing.
	
Claim 15 recites, in part: “and program instructions to incorporate apertures into the 3d model.” – see ¶ 67: “Using this datum or location recognition software, the Centerline Program I 08 is able to correctly line up each floor plan if a 3D model is to be created from the drawings, this would include also the structural floor depth and height of the floor.”; see ¶ 51: “Information gathered from computing device 104 and the 1-dimensional, 2- dimensional, and 3-dimensional drawings and models as well as the requirements so that the materials and members are identified as conflicting or non-conflicting”; see ¶¶ 65-67: “In one embodiment, the openings are marked as a closed polygon line. The openings or apertures may be may be created an a separate layer specified by the software, this is typically the same layer as the centerlines.”
The disclosure does not support the particular claimed combination of incorporating apertures into the 3D model, because the disclosure does not describe that the apertures as disclosed, e.g. ¶¶ 65-67, are incorporated into the 3D model as required by the claim.  See MPEP § 2163(II)(A): “For example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-8, 12, 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 8 is directed towards the statutory category of an article of manufacture. 
	Claim 15 is directed towards the statutory category of an apparatus.

Step 2, Claim 1
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
Analyzing… each line within the architectural drawing of the floor plan;
	identifying...the lines which are associated with the walls and the lines which are not associated with the walls;
	extracting...the lines which are not associated with the walls, wherein the lines which are associated with the walls remain;
	creating...a plurality of data points along each of the walls;
	calculating...a set of dimension of framing members of each of the walls and a thickness of finishing materials based on the plurality of data points;
	calculating...a centerline of each of the walls,;
	manipulating...the architectural drawing of the floor plan to a layout of the walls,;
	and converting...the layout of the walls into a …model, wherein the layout of the walls is that of the frame members . 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
	A computer method, comprising: , by one or more processors,… 3D

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for creating custom illustrations of building models …

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering :
receiving …an architectural drawing of a floor plan, wherein the architectural drawing of the floor plan includes interior and exterior walls with finishing materials;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
	A computer method, comprising: , by one or more processors,… 3D

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for creating custom illustrations of building models …

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering :
receiving …an architectural drawing of a floor plan, wherein the architectural drawing of the floor plan includes interior and exterior walls with finishing materials;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 5 is reciting an additional step in the mental process
Claim 7 is reciting an additional step in the mental process, wherein as per MPEP § 2106.05(f), this includes the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 8
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 8 is:
...identify walls of the at least one drawing and isolate the walls from other non-wall related features of the drawing;
	...manipulate the drawing by removing the non-wall related features , wherein a computerized image of the walls is formed;
	...analyze the walls to identify each wall panel and to measure the thickness of each of the wall panels and a centerline of each of the wall panels;
	...analyze the thickness of each of the wall panels and subtract finishing materials from a frame of the each of the wall panels to determine a set of dimensions of a wall frame;
	and ...manipulate the …image of the walls, wherein the manipulated … image of the wall includes the wall frame without the finishing materials;
	...generate a center line of each of the walls;
	...convert the manipulated … image of the walls with the center line, into a layer …

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer program product…, the computer program product comprising:, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: program instructions to… computerized… within a 3d modeling software;
	and ...create a 3d model of the wall frames. , . 


	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for locating the centerline of a frame member

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
...receive at least one drawing of a floor plan;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer program product…, the computer program product comprising:, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: program instructions to… computerized… within a 3d modeling software;
	and ...create a 3d model of the wall frames. , . 


	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for locating the centerline of a frame member

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
...receive at least one drawing of a floor plan;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 12 recitations an additional step in the mental process
Claim 14 is rejected under a similar rationale as claim 7 above

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 15
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 15 is:
...analyze the drawing to isolate the walls from the other non-wall related features of the drawing;
	...identify each of the walls, wherein a set of data points are generated for each of the walls;
	...calculate a centerline of each of the walls from the set of data points, wherein a set of dimensions of each of the walls are generated based on the set of data points and the centerline of each of the walls;
	...calculate a width of a wall frame of each of the walls;
	...manipulate the drawing to remove non-wall related features of the drawings, wherein the walls remain;
	...manipulate the wall drawing to replace the walls with the centerline, wherein the apertures are identified and a centerline drawing is formed;
	...generate a …model of the walls, wherein the … model is of the wall frames of each of the walls;
	and ...incorporate apertures into the model. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
	A system comprising: a CPU, a computer readable memory and a non-transitory computer readable storage medium associated with a computing device; program instructions to…3D…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
...receive a drawing of a floor plan, wherein walls are visible;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
	A system comprising: a CPU, a computer readable memory and a non-transitory computer readable storage medium associated with a computing device; program instructions to…3D…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
...receive a drawing of a floor plan, wherein walls are visible;
As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., “Automated generation of BIM models from 2D CAD drawings”, 2018.

Regarding Claim 15.
Lim teaches: A system comprising: a CPU, a computer readable memory and a non-transitory computer readable storage medium associated with a computing device; (Lim, abstract: “This paper proposes a method to semi-automate the generation of BIM models from 2D CAD drawings. The method has two parts: the first part, 2D CAD drawing preparation, involves cleaning the drawings to obtain simplified 2D input geometry and the second, 3D BIM model generation, involves generating and extracting parameters to generate 3D BIM components.” – to clarify, § 3 ¶ 1: “With regards to software tools, the research developed a prototype implementation using Rhino Grasshopper and ArchiCAD. However, a similar approach should be able to be implemented using any combination of software.”)
	program instructions to receive a drawing of a floor plan, wherein walls are visible; (Lim, abstract: “This paper proposes a method to semi-automate the generation of BIM models from 2D CAD drawings [received drawings]. The method has two parts: the first part, 2D CAD drawing preparation, involves cleaning the drawings to obtain simplified 2D input geometry and the second, 3D BIM model generation, involves generating and extracting parameters to generate 3D BIM components.” – to clarify, see figure 1 for Stage 1 which shows an example of the “2D CAD Drawing” that was received wherein this figure shows interior and exterior walls and there finishing material [by the thickness on the walls] – to clarify, § 2 ¶ 3: “The workflow is split into two main stages as shown in Figure 1. The first stage involves the preparation of the CAD drawings, and includes three steps: cleaning, layering, and redrawing. The cleaning step removes all necessary elements such as hatches, dimensions, text and drawing borders. The layering step places the 2D geometry for different building elements onto separate layers. For example, there should be one layer for columns, one for walls, and so on. This ensures that the procedures that generate each element type only need to process geometry from specific layers. The redrawing step will require some simple geometry to be added for cases where it is difficult to detect building elements automatically. Some examples include joining and closing polylines for columns, for floor slabs, and for wall segments (for example, when they are broken by doors and windows).”)
	…
	program instructions to identify each of the walls, wherein a set of data points are generated for each of the walls; (Lim, § 2 ¶¶1-3 and § 3.2 as was cited above for the generation of the “wall” layer; then see Lim § 3.2.2: “For walls and curtain walls, a more complex manipulation is required to due to the fact that each BIM element is defined by more than one geometric entity. For example, a wall has the bounding lines for each side of a wall, and a curtain wall has the mullions that define the curtain wall patterns. Walls are typically defined on plan with two parallel lines. The analysis process extracted all lines from the appropriate layer and parallel lines were paired using a heuristic which accounts for the distance between the lines. The parameters were then connected to the corresponding ACC wall nodes, hereby generating the walls” – to clarify, figure 5: “Figure 5. Walls on plan (left) [from the wall layer], paired walls and reference lines (center) [example of generated data points for each wall] and generated walls (right). [second example of generated data points for each wall]”)
	program instructions to calculate a centerline of each of the walls from the set of data points, wherein a set of dimensions of each of the walls are generated based on the set of data points and the centerline of each of the walls; program instructions to calculate a width of a wall frame of each of the walls; (Lim, § 3.3.2 as cited above – “The analysis process extracted all lines from the appropriate layer and parallel lines were paired using a heuristic which accounts for the distance between the lines. Some examples of the rules used by the heuristic are depicted in Figures 3 and 4. Required parameters such as wall reference lines and thickness [width] were then generated from these pairs of lines.” – to clarify, see figure 5 for the “paired walls and reference lines” which visually shows the reference lines are the centerlines of the walls)
	program instructions to manipulate the drawing to remove non-wall related features of the drawings, wherein the walls remain; (Lim, figure 5 which shows “Walls on plan (left), paired walls and reference lines (center) and generated walls (right).” – these manipulated drawing have had all non-wall related features removed, and only the walls remain)
	program instructions to manipulate the wall drawing to replace the walls with the centerline, wherein the apertures are identified and a centerline drawing is formed; (Lim, figure 5 which shows “Walls on plan (left), paired walls and reference lines (center) and generated walls (right).” – the depicted reference lines are centerlines of the walls, i.e. this is a centerline drawing
as to the apertures, see figure 7 and § 3.3.3: “In BIM modelling, doors and windows are usually constructed as objects, placed into a wall. In 2D drawings, they are typically drawn in a way that creates gaps between lines and breaks walls into multiple shorter parts. Some editing is therefore required to close these gaps before generation. Doors and windows also needed to be paired to the walls that they are located in as the walls have to be specified in the generation process. This was done by finding the closest reference line (created while generating walls) to each block” wherein figure 7 shows “Doors and windows input (left) with insertion points (center) and generated result (right).”)
	program instructions to generate a 3D model of the walls, wherein the 3D model is of the wall frames of each of the walls; (Lim, as cited above in figures 5 and 7 both show that the “generated walls”/”generated result” is a 3D model of the walls including the wall frames)
	and program instructions to incorporate apertures into the 3d model. (Lim, figure 7 shows the apertures were incorporated into the 3D model)

Lim does not anticipate, but does render obvious: program instructions to analyze the drawing to isolate the walls from the other non-wall related features of the drawing; (§ 2 ¶¶ 1-3: “A building is typically made up of basic elements such as columns, walls, floor slabs, roofs, windows and doors. In order to generate a 3D model from a 2D drawing, one needs to be able to identify which parts of the drawing corresponds to what building elements…Even by eye, identifying and interpreting the individual construction elements can sometimes be difficult. Fortunately, such drawings will usually group lines and shapes into layers and blocks….The workflow is split into two main stages as shown in Figure 1. The first stage involves the preparation of the CAD drawings, and includes three steps: cleaning, layering, and redrawing. The cleaning step removes all necessary elements such as hatches, dimensions, text and drawing borders. The layering step places the 2D geometry for different building elements onto separate layers. For example, there should be one layer for columns, one for walls, and so on. This ensures that the procedures that generate each element type only need to process geometry from specific layers. The redrawing step will require some simple geometry to be added for cases where it is difficult to detect building elements automatically [i.e. things such as the “walls” were detected automatically]. Some examples include joining and closing polylines for columns, for floor slabs, and for wall segments (for example, when they are broken by doors and windows).” 
To clarify, see § 3.2 for more clarification including “A set of 2D CAD drawings of the building were obtained. They include eight plans, six floor plans and two roof plans. In each drawing, building elements were located on different layers with block instances used to insert windows, doors and curtain wall segments.For this research, the focus was on the second stage, developing the procedures for generating 3D BIM models from 2D drawings. The first stage, preparing the 2D CAD drawings, was therefore done manually. In future research, possible strategies for further automating this process will be investigated”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim’s “first stage” having been “done manually” by “further automating this process” because Lim explicitly suggests this because § 1 ¶ 2 of Lim: “Currently, one of the most time consuming aspects of the BIM model creation process is the 3D modelling from the 2D drawings. Making changes and adding properties after the 3D model is built is typically a faster process (Fan 2009). Thus, the project aims to explore a possible workflow to automate as much as possible the process of generating a basic 3D BIM model from existing 2D CAD drawings. A partial automation of this model creation process will help to speed up the modelling process.” – a skilled person would have found a full automation would have further helped speed up this process. 
In addition, the Examiner also notes MPEP § 2144.04(III): “AUTOMATING A MANUAL ACTIVITY” is a “Legal Precedent as Source of Supporting Rationale” – i.e. automating Lim’s manual activity in the first stage would have been obvious because this would have been “AUTOMATING A MANUAL ACTIVITY” as described in the MPEP. 

Claims 1, 5, 7-8, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., “Automated generation of BIM models from 2D CAD drawings”, 2018 in view of Alwisy, “Automation of Design and Drafting for Manufacturing of Panels for Wood Frames of Buildings”, 2010, University of Alberta, Master’s Thesis

Regarding Claim 1
Lim teaches: 
	A computer method for creating custom illustrations of building models , comprising: (Lim, abstract: “This paper proposes a method to semi-automate the generation of BIM models from 2D CAD drawings. The method has two parts: the first part, 2D CAD drawing preparation, involves cleaning the drawings to obtain simplified 2D input geometry and the second, 3D BIM model generation, involves generating and extracting parameters to generate 3D BIM components.” – to clarify, § 3 ¶ 1: “With regards to software tools, the research developed a prototype implementation using Rhino Grasshopper and ArchiCAD. However, a similar approach should be able to be implemented using any combination of software.”)
	receiving, by one or more processors, an architectural drawing of a floor plan, wherein the architectural drawing of the floor plan includes interior and exterior walls with finishing materials; (Lim, abstract: “This paper proposes a method to semi-automate the generation of BIM models from 2D CAD drawings [received drawings]. The method has two parts: the first part, 2D CAD drawing preparation, involves cleaning the drawings to obtain simplified 2D input geometry and the second, 3D BIM model generation, involves generating and extracting parameters to generate 3D BIM components.” – to clarify, see figure 1 for Stage 1 which shows an example of the “2D CAD Drawing” that was received wherein this figure shows interior and exterior walls and there finishing material [by the thickness on the walls] – to clarify, § 2 ¶ 3: “The workflow is split into two main stages as shown in Figure 1. The first stage involves the preparation of the CAD drawings, and includes three steps: cleaning, layering, and redrawing. The cleaning step removes all necessary elements such as hatches, dimensions, text and drawing borders. The layering step places the 2D geometry for different building elements onto separate layers. For example, there should be one layer for columns, one for walls, and so on. This ensures that the procedures that generate each element type only need to process geometry from specific layers. The redrawing step will require some simple geometry to be added for cases where it is difficult to detect building elements automatically. Some examples include joining and closing polylines for columns, for floor slabs, and for wall segments (for example, when they are broken by doors and windows).”)
	analyzing, by the one or more processors, each line within the architectural drawing of the floor plan; identifying, by the one or more processors, the lines which are associated with the walls and the lines which are not associated with the walls; extracting, by the one or more processors, the lines which are not associated with the walls, wherein the lines which are associated with the walls remain; (§ 2 ¶¶ 1-3: “A building is typically made up of basic elements such as columns, walls, floor slabs, roofs, windows and doors. In order to generate a 3D model from a 2D drawing, one needs to be able to identify which parts of the drawing corresponds to what building elements…Even by eye, identifying and interpreting the individual construction elements can sometimes be difficult. Fortunately, such drawings will usually group lines and shapes into layers and blocks….The workflow is split into two main stages as shown in Figure 1. The first stage involves the preparation of the CAD drawings, and includes three steps: cleaning, layering, and redrawing. The cleaning step removes all necessary elements such as hatches, dimensions, text and drawing borders. The layering step places the 2D geometry for different building elements onto separate layers. For example, there should be one layer for columns, one for walls, and so on. This ensures that the procedures that generate each element type only need to process geometry from specific layers. The redrawing step will require some simple geometry to be added for cases where it is difficult to detect building elements automatically [i.e. things such as the “walls” were detected automatically]. Some examples include joining and closing polylines for columns, for floor slabs, and for wall segments (for example, when they are broken by doors and windows).”- to clarify, see the drawing in figure 1 stage 1 which shows that there are lines associated with the walls, and lines not associated with the walls, wherein the overall “2D CAD Drawing Preparation” step results in an extracted wall layer with only the lines associated with the walls – i.e. see figure 5 “Walls on plan (left),” [the wall layer] 
To clarify on the above, § 3.2: “A set of 2D CAD drawings of the building were obtained. They include eight plans, six floor plans and two roof plans. In each drawing, building elements were located on different layers with block instances used to insert windows, doors and curtain wall segments. For this research, the focus was on the second stage, developing the procedures for generating 3D BIM models from 2D drawings. The first stage, preparing the 2D CAD drawings, was therefore done manually. In future research, possible strategies for further automating this process will be investigated” 
creating, by the one or more processors, a plurality of data points along each of the walls;  (Lim, § 2 ¶¶1-3 and § 3.2 as was cited above for the generation of the “wall” layer; in addition also see Lim § 3.2.2: “For walls and curtain walls, a more complex manipulation is required to due to the fact that each BIM element is defined by more than one geometric entity. For example, a wall has the bounding lines for each side of a wall, and a curtain wall has the mullions that define the curtain wall patterns. Walls are typically defined on plan with two parallel lines. The analysis process extracted all lines from the appropriate layer and parallel lines were paired using a heuristic which accounts for the distance between the lines. The parameters were then connected to the corresponding ACC wall nodes, hereby generating the walls” – to clarify, figure 5: “Figure 5. Walls on plan (left) [from the wall layer], paired walls and reference lines (center) [from the extraction of the lines in the wall layer] and generated walls (right). [example of created data points along the walls]”)
	calculating, by the one or more processors, a centerline of each of the walls; (Lim, § 3.3.2 as cited above – “The analysis process extracted all lines from the appropriate layer and parallel lines were paired using a heuristic which accounts for the distance between the lines. Some examples of the rules used by the heuristic are depicted in Figures 3 and
4. Required parameters such as wall reference lines and thickness [wall thickness] were then generated from these pairs of lines.” – to clarify, see figure 5 for the “paired walls and reference lines” which visually shows the reference lines are the centerlines of the walls)
	manipulating, by the one or more processors, the architectural drawing of the floor plan to a layout of the walls; (Lim, see figure 1 which shows that this includes manipulation of the drawing into a layout of the walls; see figure 5 for a specific example which shows “Walls on plan (left), paired walls and reference lines (center) and generated walls (right).”
	and converting, by the one or more processors, the layout of the walls into a 3D model, (Lim, figure 5: “Walls on plan (left), paired walls and reference lines (center) and generated walls (right).” – the generated walls are shown as a 3D model; see figure 1 for clarification this is part of the step of “3D BIM Model Generation”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim’s “first stage” having been “done manually” by “further automating this process” (Lim, § 3.2, ¶¶ 1-2) because Lim explicitly suggests this because § 1 ¶ 2 of Lim: “Currently, one of the most time consuming aspects of the BIM model creation process is the 3D modelling from the 2D drawings. Making changes and adding properties after the 3D model is built is typically a faster process (Fan 2009). Thus, the project aims to explore a possible workflow to automate as much as possible the process of generating a basic 3D BIM model from existing 2D CAD drawings. A partial automation of this model creation process will help to speed up the modelling process.” – a skilled person would have found a full automation would have further helped speed up this process. 
In addition, the Examiner also notes MPEP § 2144.04(III): “AUTOMATING A MANUAL ACTIVITY” is a “Legal Precedent as Source of Supporting Rationale” – i.e. automating Lim’s manual activity in the first stage would have been obvious because this would have been “AUTOMATING A MANUAL ACTIVITY” as described in the MPEP. 


Lim does not explicitly teach: calculating, by the one or more processors, a set of dimension of framing members of each of the walls and a thickness of finishing materials based on the plurality of data points; 
…wherein the layout of the walls is that of the frame members.

Alwisy teaches: calculating, by the one or more processors, a set of dimension of framing members of each of the walls and a thickness of finishing materials based on the plurality of data points; (Alwisy, see figures 3-5 and figure 3-7 for relevance, including pages 22-23 for the description of the stages including: “1. Transform lines into wall groups, windows groups, door groups, connections, balconies, and corridors. 2. Assign openings and connections to each wall. 3. Generate a BIM.”; then see stage 3: “Stage 3: Detailed Shop Drawings Generation 1. Adjust walls thickness according to the structural design. 2. Adjust walls length in order to generate accurate connection based on the framing method. 3. Analyse each module and frame its walls. 4. Generate shop drawings and take-off list”
	Wherein § 4.2.3 clarifies: “Structural design and wood-framing requirements are applied on the modular construction manufacturing BIM to provide the detailed shop drawings needed for manufacturing of the module’s wall, floor, and ceiling. These requirements specify the dimensions and spacing of different components used for the wood framing process” wherein page 67 and fig 4-41 teaches that part of the process includes “A wall section thickness (Wt) is composed of different thicknesses corresponding to the composition of the wall (Wti)...Walls’ thickness and length adjustments are needed to account for the structural design requirements...The structural design might entail a change in the total wall thickness (Ws) from that in the architectural design (Wa). For instance, if an exterior wall thickness based on the architectural design is 127 mm = 5”, according to the structural design (0.5” dry-wall + 3.5” wooden studs + 0.5” sheathing) it can be 4.5”. The wall thickness difference entails a shift in the wall location; this shift must comply with the structural design in term of wall thickness and to the architectural design in terms of final layout boundaries.” – see figure 4-41 for more clarification)
…wherein the layout of the walls is that of the frame members. (Alwisy, see figure 4-54 on page 76 for an example of the “Wall’s panels shop drawing” which show that the layout in the shop drawing is that of the frame members; to clarify on the 3D see § 5.1 ¶ 1 on page 98: “Furthermore, the use of the 3D models generated from BIM models will add another dimension to the design process by assisting in communication for the project and facilitating understanding. By virtue of the implementation of parametric modeling into a CAD interface, the need for long drafting hours is also eliminated through the automation of the process. Errors can also be detected easily by checking the construction/shop drawings from the [3D] architectural model, thus enhancing the quality for design and drafting.” )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lim on “a method to semi-automate the generation of BIM models from 2D CAD drawings” (Lim, abstract) with the teachings from Alwisy on “a methodology for the automation of design and drafting for the building manufacturing of residential facilities based on the platform construction framing method” (Alwisy, abstract). The motivation to combine would have been that “By virtue of the implementation of parametric modeling into a CAD interface, the need for long drafting hours is also eliminated through the automation of the process. Errors can also be detected easily by checking the construction/shop drawings from the architectural model, thus enhancing the quality for design and drafting” (Alwisy, § 5.1 ¶ 1).

Regarding Claim 5
Alwisy teaches: The computer method of claim 1, wherein the calculation of the width of the walls, further comprising, extracting, by the one or more processors, a thickness of finishing materials. (Alwisy, page 67 and fig 4-41 as cited above teaches that part of the process includes “A wall section thickness (Wt) is composed of different thicknesses corresponding to the composition of the wall (Wti)...Walls’ thickness and length adjustments are needed to account for the structural design requirements...The structural design might entail a change in the total wall thickness (Ws) from that in the architectural design (Wa). For instance, if an exterior wall thickness based on the architectural design is 127 mm = 5”, according to the structural design (0.5” dry-wall [example of an extracted thickness of the sheathing material] + 3.5” wooden studs + 0.5” sheathing [second example of an extracted thickness of the sheathing material]) it can be 4.5”...”)

Regarding Claim 7
Lim, in view of Alwisy teaches: The computer method of claim 1, further comprising, formatting, by the one or more processors, the rendered drawing of the frame members from a first software language to a second software language. (First, as an initial matter of claim interpretation the Examiner notes that the only disclosure of this feature is in the original claims as filed; and that this is formatting the rendered drawing as recited in the claims – e.g. Lim figure 5: “Walls on plan (left), paired walls and reference lines (center) and generated walls (right).” Wherein this is formatted from a 2D language to a 3D language by the process described in § 3.3.2-  to clarify, § 3.3 “The 3D BIM model generation took place using Grasshopper, linked to one Rhinoceros file [a first language] containing all the 2D CAD drawings from the first stage of the process and generated the building elements in ArchiCAD. [a second language]” and see §3.1 for more clarification
	As to the drawing being of the framing member, this would have been obvious when Lim was taken in view of Alwisy as cited above including figure 4-54 on page 76 for an example of the “Wall’s panels shop drawing” which show that the layout in the shop drawing is that of the frame members; to clarify on the 3D see § 5.1 ¶ 1 on page 98: “Furthermore, the use of the 3D models generated from BIM models will add another dimension to the design process by assisting in communication for the project and facilitating understanding. By virtue of the implementation of parametric modeling into a CAD interface, the need for long drafting hours is also eliminated through the automation of the process. Errors can also be detected easily by checking the construction/shop drawings from the [3D] architectural model, thus enhancing the quality for design and drafting.”

Regarding Claim 8
Lim teaches: 
	A computer program product for locating the centerline of a frame member, the computer program product comprising:, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (Lim, abstract: “This paper proposes a method to semi-automate the generation of BIM models from 2D CAD drawings. The method has two parts: the first part, 2D CAD drawing preparation, involves cleaning the drawings to obtain simplified 2D input geometry and the second, 3D BIM model generation, involves generating and extracting parameters to generate 3D BIM components.” – to clarify, § 3 ¶ 1: “With regards to software tools, the research developed a prototype implementation using Rhino Grasshopper and ArchiCAD. However, a similar approach should be able to be implemented using any combination of software.”)
	program instructions to receive at least one drawing of a floor plan; ; (Lim, abstract: “This paper proposes a method to semi-automate the generation of BIM models from 2D CAD drawings [received drawings]. The method has two parts: the first part, 2D CAD drawing preparation, involves cleaning the drawings to obtain simplified 2D input geometry and the second, 3D BIM model generation, involves generating and extracting parameters to generate 3D BIM components.” – to clarify, see figure 1 for Stage 1 which shows an example of the “2D CAD Drawing” that was received wherein this figure shows interior and exterior walls and there finishing material [by the thickness on the walls] – to clarify, § 2 ¶ 1-3: “The workflow is split into two main stages as shown in Figure 1. The first stage involves the preparation of the CAD drawings, and includes three steps: cleaning, layering, and redrawing. The cleaning step removes all necessary elements such as hatches, dimensions, text and drawing borders. The layering step places the 2D geometry for different building elements onto separate layers. For example, there should be one layer for columns, one for walls, and so on. This ensures that the procedures that generate each element type only need to process geometry from specific layers. The redrawing step will require some simple geometry to be added for cases where it is difficult to detect building elements automatically. Some examples include joining and closing polylines for columns, for floor slabs, and for wall segments (for example, when they are broken by doors and windows).”)
program instructions to identify walls of the at least one drawing and isolate the walls from other non-wall related features of the drawing; (Lim, as cited above in § 2 ¶¶ 1-3: “…The layering step places the 2D geometry for different building elements onto separate layers. For example, there should be one layer for columns, one for walls, and so on….” 
	program instructions to manipulate the drawing by removing the non-wall related features , wherein a computerized image of the walls is formed; (Lim, as cited above in § 2 ¶¶ 1-3: “…The layering step places the 2D geometry for different building elements onto separate layers. For example, there should be one layer for columns, one for walls, and so on….” - To clarify on the above, § 3.2: “A set of 2D CAD drawings of the building were obtained. They include eight plans, six floor plans and two roof plans. In each drawing, building elements were located on different layers with block instances used to insert windows, doors and curtain wall segments… In future research, possible strategies for further automating this process will be investigated”; as to the formation of the computerized image: see Lim § 3.2.2: “For walls and curtain walls, a more complex manipulation is required to due to the fact that each BIM element is defined by more than one geometric entity. For example, a wall has the bounding lines for each side of a wall, and a curtain wall has the mullions that define the curtain wall patterns. Walls are typically defined on plan with two parallel lines. The analysis process extracted all lines from the appropriate layer and parallel lines were paired using a heuristic which accounts for the distance between the lines. The parameters were then connected to the corresponding ACC wall nodes, hereby generating the walls” – to clarify, figure 5: “Figure 5. Walls on plan (left) [from the wall layer], paired walls and reference lines (center) [the computerized image] and generated walls (right).”
	program instructions to analyze the walls to identify each wall panel and to measure the thickness of each of the wall panels and a centerline of each of the wall panels; ; (Lim, § 3.3.2 as cited above – “The analysis process extracted all lines from the appropriate layer and parallel lines were paired using a heuristic which accounts for the distance between the lines [thickness of the wall panels]. Some examples of the rules used by the heuristic are depicted in Figures 3 and 4. Required parameters such as wall reference lines and thickness [thickness] were then generated from these pairs of lines.” – to clarify, see figure 5 for the “paired walls and reference lines” which visually shows the reference lines are the centerlines of the walls)
	and program instructions to manipulate the computerized image of the walls, wherein the manipulated computerized image of the wall includes the wall frame…(Lim, figure 5 for a specific example which shows “Walls on plan (left), paired walls and reference lines (center) and generated walls (right).”)
	program instructions to generate a center line of each of the walls; (Lim, figure 5 for a specific example which shows “Walls on plan (left), paired walls and reference lines (center) and generated walls (right).” – as noted above, the reference lines are the centerlines of each wall as visually depicted)
	program instructions to convert the manipulated computerized image of the walls with the center line, into a layer within a 3d modeling software; (Lim, figure 5 for a specific example which shows “Walls on plan (left), paired walls and reference lines (center) and generated walls (right).” – wherein the generated walls are shown in 3D as a layer – see §4 ¶ 3: “The automated procedure generates building elements using default heights. In certain cases, elements such as planters and railings were included in the wall layer.”, e.g. see figure 10: “Door swings in 2D drawings (left) and in plan view of BIM model (right).” – this visually shows that in the BIM model (see figure 8) there is still a wall layer)
	and program instructions to create a 3d model of the wall frames. (Lim, figure 5 for a specific example which shows “Walls on plan (left), paired walls and reference lines (center) and generated walls (right).” – wherein the generated walls are shown in 3D)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim’s “first stage” having been “done manually” by “further automating this process” (Lim, § 3.2, ¶¶ 1-2) because Lim explicitly suggests this because § 1 ¶ 2 of Lim: “Currently, one of the most time consuming aspects of the BIM model creation process is the 3D modelling from the 2D drawings. Making changes and adding properties after the 3D model is built is typically a faster process (Fan 2009). Thus, the project aims to explore a possible workflow to automate as much as possible the process of generating a basic 3D BIM model from existing 2D CAD drawings. A partial automation of this model creation process will help to speed up the modelling process.” – a skilled person would have found a full automation would have further helped speed up this process. 
In addition, the Examiner also notes MPEP § 2144.04(III): “AUTOMATING A MANUAL ACTIVITY” is a “Legal Precedent as Source of Supporting Rationale” – i.e. automating Lim’s manual activity in the first stage would have been obvious because this would have been “AUTOMATING A MANUAL ACTIVITY” as described in the MPEP. 


Lim does not explicitly teach: program instructions to analyze the thickness of each of the wall panels and subtract finishing materials from a frame of the each of the wall panels to determine a set of dimensions of a wall frame; 
…without the finishing materials;

Alwisy teaches: program instructions to analyze the thickness of each of the wall panels and subtract finishing materials from a frame of the each of the wall panels to determine a set of dimensions of a wall frame; ; (Alwisy, see figures 3-5 and figure 3-7 for relevance, including pages 22-23 for the description of the stages including: “1. Transform lines into wall groups, windows groups, door groups, connections, balconies, and corridors. 2. Assign openings and connections to each wall. 3. Generate a BIM.”; then see stage 3: “Stage 3: Detailed Shop Drawings Generation 1. Adjust walls thickness according to the structural design. 2. Adjust walls length in order to generate accurate connection based on the framing method. 3. Analyse each module and frame its walls. 4. Generate shop drawings and take-off list”
	Wherein § 4.2.3 clarifies: “Structural design and wood-framing requirements are applied on the modular construction manufacturing BIM to provide the detailed shop drawings needed for manufacturing of the module’s wall, floor, and ceiling. These requirements specify the dimensions and spacing of different components used for the wood framing process” wherein page 67 and fig 4-41 teaches that part of the process includes “A wall section thickness (Wt) is composed of different thicknesses corresponding to the composition of the wall (Wti)...Walls’ thickness and length adjustments are needed to account for the structural design requirements...The structural design might entail a change in the total wall thickness (Ws) from that in the architectural design (Wa). For instance, if an exterior wall thickness based on the architectural design is 127 mm = 5”, according to the structural design (0.5” dry-wall + 3.5” wooden studs + 0.5” sheathing) it can be 4.5”. The wall thickness difference entails a shift in the wall location; this shift must comply with the structural design in term of wall thickness and to the architectural design in terms of final layout boundaries.” – see figure 4-41 for more clarification)
…without the finishing materials; . (Alwisy, see figure 4-54 on page 76 for an example of the “Wall’s panels shop drawing” which show that the layout in the shop drawing is that of the frame members without finishing material; to clarify on the 3D see § 5.1 ¶ 1 on page 98: “Furthermore, the use of the 3D models generated from BIM models will add another dimension to the design process by assisting in communication for the project and facilitating understanding. By virtue of the implementation of parametric modeling into a CAD interface, the need for long drafting hours is also eliminated through the automation of the process. Errors can also be detected easily by checking the construction/shop drawings from the [3D] architectural model, thus enhancing the quality for design and drafting.” )

Regarding Claim 12.
Alwisy teaches: The computer program product of claim 8, wherein the calculation of the width of the walls, further comprising, program instructions to extract a thickness of finishing materials. (Alwisy, page 67 and fig 4-41 as cited above teaches that part of the process includes “A wall section thickness (Wt) is composed of different thicknesses corresponding to the composition of the wall (Wti)...Walls’ thickness and length adjustments are needed to account for the structural design requirements...The structural design might entail a change in the total wall thickness (Ws) from that in the architectural design (Wa). For instance, if an exterior wall thickness based on the architectural design is 127 mm = 5”, according to the structural design (0.5” dry-wall [example of an extracted thickness of the sheathing material] + 3.5” wooden studs + 0.5” sheathing [second example of an extracted thickness of the sheathing material]) it can be 4.5”...”)

Regarding Claim 14.
Lim, in view of Alwisy teaches: The computer program product of claim 8, further comprising, program instructions to format the calculated centerline drawing from a first software language to a second software language. . (First, as an initial matter of claim interpretation the Examiner notes that the only disclosure of this feature is in the original claims as filed; and that this is formatting the rendered drawing as recited in the claims – e.g. Lim figure 5: “Walls on plan (left), paired walls and reference lines (center) [centerline drawing] and generated walls (right).” Wherein this is formatted from a 2D language to a 3D language by the process described in § 3.3.2-  to clarify, § 3.3 “The 3D BIM model generation took place using Grasshopper, linked to one Rhinoceros file [a first language] containing all the 2D CAD drawings from the first stage of the process and generated the building elements in ArchiCAD. [a second language]” and see §3.1 for more clarification)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8, 12, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of copending Application No. 16/695,406 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed inventions are an obvious variation of the co-pending claimed invention. To clarify: 
See MPEP § 804 (II)(B)(2)(b): “If the application under examination is the later-filed application, or both applications are filed on the same day, only a one-way determination of distinctness is needed in resolving the issue of double patenting, i.e., whether the invention claimed in the application would have been anticipated by, or an obvious variation of, the invention claimed in the patent.” – both applications were filed on Nov. 26th, 2019. 
The Examiner notes that while the co-pending claimed invention does recite additional features regarding “transportation limitations”, this does not preclude a double patenting rejection because the instant claimed invention recites an obvious variation which omits the additional features of the co-pending claimed invention.
Instant claims 8 and 15 are for a computer program product and a system respectively – these are obvious variations of the co-pending being for a computer method. 
Instant claim 1 recites that the floor plan includes interior and exterior walls with finishing materials – this is an obvious variation of the co-pending which has a floor plan, wherein that floor plan has walls and other elements. Claim 15 recites a similar limitation and is rejected under a similar rationale. 
Instant claim 1 recites a process of identifying lines in the drawing including which ones are associated with walls and which are not – the co-pending recites the obvious variation of this of “identifying…centerlines of each of the at least one walls”, wherein a skilled person would have inferred that this included identifying which lines were not associated with the walls, because it identified which centerlines were associated with the walls.  
Instant claim 1 recites, in part: “identifying, by the one or more processors, the lines which are associated with the walls and the lines which are not associated with the walls;” and related limitations– this is an obvious variation of the “detecting and calculating, by the one or more processors, a true width of the at least one wall, wherein the true width of the at least one wall-is that of framing members; forming, by the one or more processors, a third drawing within the 3D modeling software of each of the at least one walls, wherein each of the at least one walls have a true width;…” – as the third drawing, when it includes only the true width which “is that of framing members” would have only lines associated with the walls – i.e. the third drawing in the co-pending is a drawing of the walls with all other non-wall related features removed. Instant claims 8 and 15 recite similar features and are rejected under a similar rationale. 
	Instant claim 1 recites a step of creating data points along the walls and calculating dimensions of framing members and thickness of sheathing material – this is an obvious variation of the co-pending’s calculation of the true width which is that of the framing members, because such a calculation would have extracted and removed the thickness of the sheathing materials from the floor plan walls. Instant claims 8 and 15 recite similar features and are rejected under a similar rationale.
	Instant claim 15 recites the identification of apertures and incorporation of apertures (e.g. windows and doors) in the model – this is an obvious variation of the co-pending dependent claim 4. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7 and 14 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of copending Application No. 16/695,406 (reference application) in view of Lim et al., “Automated generation of BIM models from 2D CAD drawings”, 2018

Regarding Claim 7
While the co-pending claimed invention does not recite the following feature, the co-pending claimed invention, in view of Lim teaches: The computer method of claim 1, further comprising, formatting, by the one or more processors, the rendered drawing of the frame members from a first software language to a second software language. (The co-pending claim inventions recitation of “detecting and calculating, by the one or more processors, a true width of the at least one wall, wherein the true width of the at least one wall-is that of framing members; forming, by the one or more processors, a third drawing within the 3D modeling software of each of the at least one walls, wherein each of the at least one walls have a true width; generating, by the one or more processors, an output of the third drawings in the form of a 3D model in the 3D modeling software of each of the at least one walls, wherein each of the at least one walls are comprised of a series of members based on a design build of the wall;” – as taken in view of Lim, figure 5: “Walls on plan (left), paired walls and reference lines (center) and generated walls (right).” Wherein this is formatted from a 2D language to a 3D language by the process described in § 3.3.2-  to clarify, § 3.3 “The 3D BIM model generation took place using Grasshopper, linked to one Rhinoceros file [a first language] containing all the 2D CAD drawings from the first stage of the process and generated the building elements in ArchiCAD. [a second language]” and see §3.1 for more clarification)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the co-pending claimed invention with the teachings from Lim on “a method to semi-automate the generation of BIM models from 2D CAD drawings.” (Lim, abstract) The motivation to combine would have been that “Thus, the project aims to explore a possible workflow to automate as much as possible the process of generating a basic 3D BIM model from existing 2D CAD drawings. A partial automation of this model creation process will help to speed up the modelling process” (Lim, § 1 ¶ 2)


Regarding Claim 14.
While the co-pending claimed invention does not recite the following feature, Lim teaches: The computer program product of claim 8, further comprising, program instructions to format the calculated centerline drawing from a first software language to a second software language. (Lim, figure 5: “Walls on plan (left), paired walls and reference lines (center) and generated walls (right).” Wherein this is formatted from a 2D language to a 3D language by the process described in § 3.3.2-  to clarify, § 3.3 “The 3D BIM model generation took place using Grasshopper, linked to one Rhinoceros file [a first language] containing all the 2D CAD drawings from the first stage of the process and generated the building elements in ArchiCAD. [a second language]” and see §3.1 for more clarification)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the co-pending claimed invention with the teachings from Lim on “a method to semi-automate the generation of BIM models from 2D CAD drawings.” (Lim, abstract) The motivation to combine would have been that “Thus, the project aims to explore a possible workflow to automate as much as possible the process of generating a basic 3D BIM model from existing 2D CAD drawings. A partial automation of this model creation process will help to speed up the modelling process” (Lim, § 1 ¶ 2)


Application # 16/695,378
Application # 16/695,406
Regarding Claim 1

	A computer method for creating custom illustrations of building models , comprising:
	receiving, by one or more processors, an architectural drawing of a floor plan, wherein the architectural drawing of the floor plan includes interior and exterior walls with finishing materials;
	analyzing, by the one or more processors, each line within the architectural drawing of the floor plan;
	identifying, by the one or more processors, the lines which are associated with the walls and the lines which are not associated with the walls;
	extracting, by the one or more processors, the lines which are not associated with the walls, wherein the lines which are associated with the walls remain;
	creating, by the one or more processors, a plurality of data points along each of the walls;
	calculating, by the one or more processors, a set of dimension of framing members of each of the walls and a thickness of finishing materials based on the plurality of data points;
	calculating, by the one or more processors, a centerline of each of the walls,;
	manipulating, by the one or more processors, the architectural drawing of the floor plan to a layout of the walls;
	and converting, by the one or more processors, the layout of the walls into a 3D model, wherein the layout of the walls is that of the frame members. 

Regarding Claim 1

	A computer method for panelising the structural member of a wall within a 3D modeling software, comprising:
	receiving, by one or more processors, a floor plan within the 3D modeling software, wherein the floor plan is a first drawing layer;
	isolating, by the one or more processors, at least one wall of the floor plan, wherein the at least one wall is distinguished from other elements of the floor plan;
	identifying, by one or more processors, centerlines of each of the at least one walls, and a second drawing layer is created within the 3D modeling software;
	detecting and calculating, by the one or more processors, a true width of the at least one wall, wherein the true width of the at least one wall-is that of framing members;
	forming, by the one or more processors, a third drawing within the 3D modeling software of each of the at least one walls, wherein each of the at least one walls have a true width;
	generating, by the one or more processors, an output of the third drawings in the form of a 3D model in the 3D modeling software of each of the at least one walls, wherein each of the at least one walls are comprised of a series of members based on a design build of the wall;
	comparing, by the one or more processors, each of the at least one walls to a set of transportation limitations, wherein if one of the at least one walls is outside the set of transportation limitations;
	wherein the at least one wall panel is segmented, by the one or more processors, so that the at least one wall into a set of wall panels that are within the set of transportation limitations;
	and generating, by one or more processors, a set of illustrations of each of the at least one walls. 

Regarding Claim 5

	The computer method of claim 1, wherein the calculation of the width of the walls, further comprising, extracting, by the one or more processors, a thickness of finishing materials. 

Regarding Claim 1
receiving, by one or more processors, a floor plan within the 3D modeling software, wherein the floor plan is a first drawing layer;
	isolating, by the one or more processors, at least one wall of the floor plan, wherein the at least one wall is distinguished from other elements of the floor plan;
…detecting and calculating, by the one or more processors, a true width of the at least one wall, wherein the true width of the at least one wall is that of framing members;
	forming, by the one or more processors, a third drawing within the 3D modeling software of each of the at least one walls, wherein each of the at least one walls have a true width;… - a skilled person would have inferred that this true width calculation included extracting the thickness of finishing materials on the walls because the true width calculation is that of only the framing members – i.e. that of the framing members of the wall, after having extracted and removed the width of the finishing material


Regarding Claim 8

	A computer program product for locating the centerline of a frame member, the computer program product comprising:
	, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	program instructions to receive at least one drawing of a floor plan,;
	program instructions to identify walls of the at least one drawing and isolate the walls from other non-wall related features of the drawing;
	program instructions to manipulate the drawing by removing the non-wall related features , wherein a computerized image of the walls is formed;
	program instructions to analyze the walls to identify each wall panel and to measure the thickness of each of the wall panels and a centerline of each of the wall panels;
	program instructions to analyze the thickness of each of the wall panels and subtract finishing materials from a frame of the each of the wall panels to determine a set of dimensions of a wall frame;
	and program instructions to manipulate the computerized image of the walls, wherein the manipulated computerized image of the wall includes the wall frame without the finishing materials;
	program instructions to generate a center line of each of the walls;
	program instructions to convert the manipulated computerized image of the walls with the center line, into a layer within a 3d modeling software;
	and program instructions to create a 3d model of the wall frames. 

Regarding Claim 1

	A computer method for panelising the structural member of a wall within a 3D modeling software, comprising:
	receiving, by one or more processors, a floor plan within the 3D modeling software, wherein the floor plan is a first drawing layer;
	isolating, by the one or more processors, at least one wall of the floor plan, wherein the at least one wall is distinguished from other elements of the floor plan;
	identifying, by one or more processors, centerlines of each of the at least one walls, and a second drawing layer is created within the 3D modeling software;
	detecting and calculating, by the one or more processors, a true width of the at least one wall, wherein the true width of the at least one wall-is that of framing members;
	forming, by the one or more processors, a third drawing within the 3D modeling software of each of the at least one walls, wherein each of the at least one walls have a true width;
	generating, by the one or more processors, an output of the third drawings in the form of a 3D model in the 3D modeling software of each of the at least one walls, wherein each of the at least one walls are comprised of a series of members based on a design build of the wall;
	comparing, by the one or more processors, each of the at least one walls to a set of transportation limitations, wherein if one of the at least one walls is outside the set of transportation limitations;
	wherein the at least one wall panel is segmented, by the one or more processors, so that the at least one wall into a set of wall panels that are within the set of transportation limitations;
	and generating, by one or more processors, a set of illustrations of each of the at least one walls. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the calculation of the width of the walls, further comprising, program instructions to extract a thickness of finishing materials. 

Regarding Claim 1
receiving, by one or more processors, a floor plan within the 3D modeling software, wherein the floor plan is a first drawing layer;
	isolating, by the one or more processors, at least one wall of the floor plan, wherein the at least one wall is distinguished from other elements of the floor plan;
…detecting and calculating, by the one or more processors, a true width of the at least one wall, wherein the true width of the at least one wall is that of framing members;
	forming, by the one or more processors, a third drawing within the 3D modeling software of each of the at least one walls, wherein each of the at least one walls have a true width;… - a skilled person would have inferred that this true width calculation included extracting the thickness of finishing materials on the walls because the true width calculation is that of only the framing members – i.e. that of the framing members of the wall, after having extracted and removed the width of the finishing material

Regarding Claim 15.

	A system comprising:
	a CPU, a computer readable memory and a non-transitory computer readable storage medium associated with a computing device;
	program instructions to receive a drawing of a floor plan, wherein walls are visible;
	program instructions to analyze the drawing to isolate the walls from the other non-wall related features of the drawing;
	program instructions to identify each of the walls, wherein a set of data points are generated for each of the walls;
	program instructions to calculate a centerline of each of the walls from the set of data points, wherein a set of dimensions of each of the walls are generated based on the set of data points and the centerline of each of the walls;
	program instructions to calculate a width of a wall frame of each of the walls-;
	program instructions to manipulate the drawing to remove non-wall related features of the drawings, wherein the walls remain;
	program instructions to manipulate the wall drawing to replace the walls with the centerline, wherein the apertures are identified and a centerline drawing is formed;
	program instructions to generate a 3D model of the walls, wherein the 3D model is of the wall frames of each of the walls;
	and program instructions to incorporate apertures into the 3d model. 

Regarding Claim 1

	A computer method for panelising the structural member of a wall within a 3D modeling software, comprising:
	receiving, by one or more processors, a floor plan within the 3D modeling software, wherein the floor plan is a first drawing layer;
	isolating, by the one or more processors, at least one wall of the floor plan, wherein the at least one wall is distinguished from other elements of the floor plan;
	identifying, by one or more processors, centerlines of each of the at least one walls, and a second drawing layer is created within the 3D modeling software;
	detecting and calculating, by the one or more processors, a true width of the at least one wall, wherein the true width of the at least one wall-is that of framing members;
	forming, by the one or more processors, a third drawing within the 3D modeling software of each of the at least one walls, wherein each of the at least one walls have a true width;
	generating, by the one or more processors, an output of the third drawings in the form of a 3D model in the 3D modeling software of each of the at least one walls, wherein each of the at least one walls are comprised of a series of members based on a design build of the wall;
	comparing, by the one or more processors, each of the at least one walls to a set of transportation limitations, wherein if one of the at least one walls is outside the set of transportation limitations;
	wherein the at least one wall panel is segmented, by the one or more processors, so that the at least one wall into a set of wall panels that are within the set of transportation limitations;
	and generating, by one or more processors, a set of illustrations of each of the at least one walls. 

Regarding Claim 4

	The computer method of claim 1, further comprising, identifying, by the one or more processors, a set of apertures within at least one of the at least one walls, and incorporating the location of the apertures in the framing member model. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147